          Case 2:19-cv-07554-JAK-PJW Document 22 Filed 06/29/20 Page 1 of 1 Page ID #:135
                                                                                          PROCESS RECEIPT AND RETURN
 U.S. Department of Justice                                                               See Instructionsfor "Service ofProcess by the U.S. Marshal"
 United States Marshals Service                                                           on the reverse ofthisform.

 PLAI~'F/'                   f                  ~(~e~                                                                   CO    T CAS~~
                                                                                                                                    S
        i%lip             hi               ~~ I ~                                                                       C~/9
 DE      0ANT            O~ /fit            ~      ~/~                                       ~~                         TYPE OF PROCESS                           ~~
                             ~                         ~ a1~A                                                           ~q`nM.IYl.S                             ~
 SERVE                       E OF IND       D     , CO PA       ,C           RATI         C., TO   RVE OR DESCRIPTION OF PROPER               TO SEIZE OR CONDEMN

                          ~ ;~                                     f~                 'gym
                         ADDRESS (Street or RFD, Apar           t o City, State and ZIP Code)

        AT                                         ~                                                                _
 SEND OTICE OF SERVICE COPY TO REQUESTER AT NAME ANPIADDRESS BELOV(! ~ ~'
                                   ~ ~      ~                            Number of process to be
                   ",~                 ~p ~   ~       ~ ~~•              served with this Form - 285


                  ~G~                /~~n~~~~                                                                  Number of parties to be

                     a               X c~
                                     ~~ ~
                                          /~
                                           '~Q                   ,~I          /~                            '~ served in this case

                         •                      ///G            l~,~/T ~~Q~~  1 Check for service
                                           = ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~ ~~ on U.S.A.

 SP CIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (In 1 e us:                                                        e Addres
 Tele one Numbers, and Estimated mimes Available For Service):                                                                           ~r                                 i
 Fold                                                                                                                                         ~S'~~',~yy~~             ~   Fold

                                                                                                                                                                  .,
                                                                                          ~O I —j                                     •1 12 J 2020                 `
                      L,as             ~~.,cJ ~ ~ts                       ~~
                                                                                                                         cFr:~`~----_
                                                                                                                          .
                                                                                                                          .____-_
                                                                                                                                                              ~i
 Sign    e ofAttomey or other Ori ' ator requesting service on behalf oL               ~~~                    TELEPHONE NUMBER                       DAT
                                                                                                     TIFF
                                     Q/r                                                     ❑DEFENDANT


 SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total    Total Process District              District       Signature ofAuthorized USMS Deputy or Clerk                           Date
number of process indicated.                         of Origin             to Serve
(Sign onlyfirst USM285 if more          2OF +~
than one USM285 is submitted)                        No. ~2                No. ~ Z                                                                              O6 j~~ ~'•0

 I hereby certify and return that I ❑have personally served, ❑have legal evidence of service,         ave executed as shown in "Remarks", the process described
 on the individual, company, corporation, etc., at the address shown above or on the individual,    mpany,corporation, etc., shown at the address inserted below.

 ❑ I hereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below)

 Name and title of individual served (ifnot shown above)                                                                            A person of suitable age and dis-
                                                                                               .T                            ❑      cretion then residing in the defendants
    ~~~               ~' ~           F_? A N 8                          N?'fjrE          ~P~~=~~                                    usual place of abode.
 Address (complete only ifd~erent than shown above)                                                                          Date of Service      Time                     am

                                                                                                                             ~-.3-z~ 12ti3
                                                                                                                                         of U.S. Marshal or Deputy



    Service Fee     Total Mileage Chazges       Forwarding Fee         Total Charges    Advance-Deposits    Amount owe3 to U.S. Marshal or           Amount of Refund
                    (including endeavors)


 REMARKS:

        ~, O~JM                  ~         2      M?~S                   TOTAL


                                      ~- 1~v2

 PRIOR EDITIONS                                                                                                                        FORM USM-285(Rev. 12/15/80) i
                                                       I.   CLERK OF THE COURT
 MAYBE USED                                                                                                                                 (Inshvctions Rev 12/08)
